IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                             No. 02-10156
                         Conference Calendar




UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


ELBERT CHARLES MORRIS,

                                      Defendant-Appellant.


                         ---------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:91-CR-291-1-G
                      ---------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender has moved for leave to withdraw

from this appeal after resentencing and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Elbert

Charles Morris received a copy of counsel’s motion and brief and

filed his own pro se brief seeking a further reduction in his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10156
                               - 2 -

sentence based on an amendment to the guidelines that was not

made retroactive.   See U.S.S.G. § 1B1.10(c).   Our independent

review of counsel’s brief, Morris’ brief, and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.